Fourth Court of Appeals
                                 San Antonio, Texas

                                         July 3, 2019

                                    No. 04-18-00321-CV

                          ALMANZA BUSINESS GROUP, LLC,
                                    Appellant

                                              v.

                           CBI LOGISTIC SERVICES L. L. C.,
                                      Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013-CVF-001798 D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER

       Sitting:      Rebeca C. Martinez, Justice
                     Irene Rios, Justice
                     Beth Watkins, Justice

         Appellant Almanza Business Group, LLC (“Almanza”) has filed two motions in this
court. Almanza’s motion for rehearing was due on June 6, 2019. On June 11, 2019, Almanza
filed a: (1) Motion to Extend Time to File Motion for Rehearing; and (2) Motion for Rehearing.
In its motion to extend time, Almanza requested a five-day extension of time so that its Motion
for Rehearing would be considered timely. After consideration, we GRANT Almanza’s motion
requesting an extension of time to file rehearing and deem its motion for rehearing as timely
filed; and we DENY Almanza’s motion for rehearing.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court